384 So. 2d 217 (1980)
FLORIDA GOVERNOR's COUNCIL On Indian Affairs, Appellant,
v.
Jan M. TUVESON, Appellee.
No. PP-397.
District Court of Appeal of Florida, First District.
May 23, 1980.
*218 Algie R. Cooper of Knowles, Randolph & Cooper, Tallahassee, for appellant.
P. Kevin Davey of Douglass, Davey & Cooper, Tallahassee, for appellee.
ROBERT P. SMITH, Jr., Judge.
The trial court correctly found that there are no genuine factual issues on the question of whether the Florida Governor's Council on Indian Affairs is a state agency within the meaning of Section 112.041, Florida Statutes (1978 Supp.) and Chapter 120, and correctly concluded as a matter of law that the Council is a state agency and is required to conform to the requirements of those statutes. The Council, though having quasi-independent existence by reason of its incorporation, was established by executive order of the Governor; the Council functions in response to that executive order, as a public agency; the Council is funded in part by state appropriations and regards itself as a public agency for various purposes including sales tax exemption and use of Florida Administrative Weekly; and, as evidenced by Chapter 79-190, Section 4, Fla.Laws, the legislature regards the Council as subject at least in part to statutory control:
All powers, duties, and functions, including those under sections 450.181 and 450.191, Florida Statutes, and all records, property, and unexpended balance of appropriations, allocations, and other funds of the migrant labor section of the Department of Community Affairs and of the Governor's Council on Indian Affairs of the Division of Community Services of the Department of Community Affairs are transferred by a type IV transfer to the Executive Office of the Governor.
AFFIRMED.
ERVIN and WENTWORTH, JJ., concur.